DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Warren on  on 12/23/2021.
The application has been amended as follows: 
Claim 1 has been amended to read:

1. A biomanufacturing apparatus, comprising: a housing including top and bottom faces, which allow stacking of plural housings; 
an access door at a front side of the housing;
a substantially enclosed bioreactor chamber inside the housing accessible via the door; and
 a further substantially enclosed region inside the housing containing at least one of electrical parts and electronic control components, wherein the chamber comprises: 
a tray for supporting a bioreactor, and a tray support including a mechanism for rocking the tray in use, the tray having complementary formations allowing a secured sliding movement of the tray relative to the tray support, relative to the mechanism for rocking, and relative to the at least one of electrical parts and electronic control components toward the front side and at least partly out of the chamber to allow more convenient access to the bioreactor;
and wherein the tray support includes a heater plate mounted to a rocking mechanism, by means of complementary demountable formations.
.
Claim 4 has been cancelled

Claim 5 has been amended to read:
5. The apparatus of claim 1, wherein the heater plate forms the underside of the tray such that a bioreactor is supported directly on its underside by the heater plate in use.

Claim 7 has been amended to read:
7. The apparatus of claim 1, wherein the complementary demountable formations comprise a dovetail and dovetail slot.

Claim 8 has been amended to read:
8. The apparatus of claim 1, wherein the complementary demountable formations are inhibited by at least one sprung locking pin.




Allowable Subject Matter
Claims 1-3, 5-8, and 10-17 are allowed.



The closest prior art of Hesse et al. (US 4,336, 329) and Andersson et al. (US 2013/0316446) disclose biomanufacturing apparatus having an enclosure with a rocking device and a detachable tray for supporting a bioreactor but does not suggest or fairly disclose a tray support which includes a heater plate mounted to a rocking mechanism by means of complementary demountable formations in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799